ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Infinite Services & Solutions, Inc.         )      ASBCA No. 60934
                                            )
Under Contract No. W52PIJ-13-G-0067         )

APPEARANCE FOR THE APPELLANT:                      Mr. Khary Lewis
                                                    Chairman & CEO

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Stephen P. Smith, JA
                                                    Trial Attorney

                                ORDER OF DISMISSAL

       The present appeal arises from a contracting officer's final decision asserting a
government monetary claim for alleged overpayments under the captioned contract. The
docketed appeal was filed by counsel who represented appellant during proceedings.
Upon withdrawing his representation, counsel advised that Mr. Khary Lewis, Chairman
& CEO of Infinite Services & Solutions, Inc., would represent appellant and provided his
last known mailing address.

       By Order dated April 13, 2018, the Board directed Mr. Lewis to enter his written
notice of appearance in the appeal or, alternatively, appellant to designate a person
meeting the criteria of Board Rule 15( a). The Order was mailed to the address provided
by appellant's prior counsel. After receiving no response, the Board issued a second
Order, dated May 14, 2018, directing appellant to show that it was represented in this
appeal by a person who meets the criteria of Board Rule I5(a) or to designate a proper
person as its representative. Appellant was advised that if it did not comply with the
May 14 Order, the Board may dismiss the appeal without further notice to the parties.
The response was due by May 28, 2018. The May 14 Order was sent via certified mail
and email.
       To date, no response has been received to the Board's April 13 and May 14
Orders. Since the Board cannot proceed without a representative meeting the
requirements of Board Rule 15(a), this appeal is dismissed.

      Dated: June 11, 2018



                                                 RJCHARDSHACKLEFORD
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

 I concur                                        I concur



OWEN C. WILSON
Administrative Judge                             Administrative Judge
Vice Chairman                                    Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60934, Appeal of Infinite Services &
Solutions, Inc., rendered in conformance with. the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2